DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0210818 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2020, 08 November 2021, and 16 September 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed on 25 April 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because a legible copy of cite no. 1 in non-patent literature documents has not been provided. The provided copy is illegible.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings were received on 19 November 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING POLYETHYLENE WITH HIGHLY ENTANGLED POLYMER CHAINS, AND ELECTROCHEMICAL DEVICE INCLUDING THE SAME.

The use of the term INSTRON (e.g., [0042]), which is a trade name or a mark used in commerce, has been noted in this application.
The use of the term KETJEN BLACK (e.g., [0096]), which is a trade name or a mark used in commerce, has been noted in this application.
The use of the term SUPER P (e.g., [0096], [0124]), which is a trade name or a mark used in commerce, has been noted in this application.
The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 14, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "an inorganic layer." Claim 9, which claim 10 is directly dependent, recites the limitation "an inorganic coating layer." It is unclear if "an inorganic layer" recited in claim 10 is further limiting "an inorganic coating layer" recited in claim 9.
Claim 14 recites the limitation "an inorganic coating layer." Claim 14 has previously recited the limitation "the separator for the electrochemical device as defined in claim 9" and includes all the limitations of claim 9. Claim 9 recites the limitation "an inorganic coating layer." It is unclear if "an inorganic coating layer" recited in claim 14 is further limiting "an inorganic coating layer" recited in claim 9.
Claim 15 recites the limitation "a polymer resin." Claim 14, which claim 15 is directly dependent, recites the limitation "the separator for the electrochemical device as defined in claim 9" and includes all the limitations of claim 9. Claim 9 recites the limitation "a binder resin." It is unclear if "a polymer resin" recited in claim 15 is further limiting "a binder resin" recited in claim 9.
Claim 15 recites the limitation "inorganic particles." Claim 14, which claim 15 is directly dependent, recites the limitation "the separator for the electrochemical device as defined in claim 9" and includes all the limitations of claim 9. Claim 9 recites the limitation "the inorganic particles." It is unclear if "inorganic particles" recited in claim 15 is further limiting "the inorganic particles" recited in claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3–5, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (WO 2004/024809 A1, hereinafter Hasegawa).
Regarding claim 1, Hasegawa discloses a separator for an electrochemical device comprising:
a porous substrate (TABLE 1–3, P123/L4–P127/L1),
wherein the porous substrate has a porosity of 40% to 70% (TABLE 1–3, P123/L4–P127/L1),
wherein the porous substrate comprises polyethylene (TABLE 1–3, P123/L4–P127/L1), and
wherein the polyethylene has an entangle molecular weight of 2,500 g/mol or less (TABLE 1–3, P123/L4–P127/L1).
The properties of the porous substrates of Hasegawa in Tables 1 to 3 are summarized in Table 1 below.
Regarding claim 3, Hasegawa discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate has a penetration strength of 490 gf or more (TABLE 1–3, P123/L4–P127/L1).
Regarding claim 4, Hasegawa discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate has at least two peaks in the range of 130° C to 160° C upon an initial temperature-rising in a differential scanning calorimetry curve (FIG. 3, P105/L37–45).
Regarding claim 5, Hasegawa discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the two peaks comprise a first peak at 130° C to 145° C and a second peak at 145° C to 160° C (FIG. 3, P105/L37–45).
Regarding claim 8, Hasegawa discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous substrate has a thickness of 5 μm to 14 μm (TABLE 1–3, P123/L4–P127/L1).
Regarding claim 12, Hasegawa discloses an electrode assembly for the electrochemical device comprising a negative electrode; a positive electrode; and a separator interposed between the negative electrode and the positive electrode (see battery, P120/L17–21), wherein the separator comprises:
a porous substrate (TABLE 1–3, P123/L4–P127/L1),
wherein the porous substrate has a porosity of 40% to 70% (TABLE 1–3, P123/L4–P127/L1),
wherein the porous substrate comprises polyethylene (TABLE 1–3, P123/L4–P127/L1), and
wherein the polyethylene has an entangle molecular weight of 2,500 g/mol or less (TABLE 1–3, P123/L4–P127/L1).
Regarding claim 13, Hasegawa discloses method for manufacturing a separator wherein the separator comprises a porous substrate, wherein the porous substrate has a porous substrate (TABLE 1–3, P123/L4–P127/L1), wherein the porous substrate has a porosity of 40% to 70% (TABLE 1–3, P123/L4–P127/L1), wherein the porous substrate comprises polyethylene (TABLE 1–3, P123/L4–P127/L1), and wherein the polyethylene has an entangle molecular weight of 2,500 g/mol or less (TABLE 1–3, P123/L4–P127/L1), the method comprising the step of:
preparing the porous substrate by carrying out thermal fixing at a temperature of 130° C. or higher (TABLE 1–3, P123/L4–P127/L1).
EXAMPLE
1
2
3
4
5
6
7
8
9
E' (MPa)
6.5
5.4
5.8
5.2
5.0
3.9
5.9
5.6
6.7
Mc (g/mol)1
610
730
680
760
790
1000
670
700
590
P (%)
50
47
50
51
52
52
52
53
46
t (µm)
19
18
26
18
18
13
21
17
19
penetration
strength (gf)2
350
420
420
370
370
200
560
590
680

TABLE 1: Properties of porous substrates of Hasegawa in Tables 1 to 3. 1Mc = ρRT/E' (e.g., P102/L17–21), 2σ  = t · (σ/t) (e.g., P120/L49–54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2004/024809 A1) as applied to claim(s) 1 above, and further in view of Honda (US 2015/0372277 A1).
Regarding claims 2 and 9–11, Hasegawa discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein the porous substrate has a resistance of 0.5 ohm or less;
an inorganic coating layer formed on at least one surface of the porous substrate,
wherein the inorganic coating layer comprises inorganic particles and a binder resin, and
the inorganic particles and the binder resin are present in the inorganic coating layer at a weight ratio of 99.9:0.1 to 90:10;
wherein the separator having an inorganic layer coated on the surface has a resistance of 0.55 ohm or less; and
wherein the inorganic coating layer has a thickness of 2.5 μm or less.
Honda discloses a separator for an electrochemical device comprising a porous substrate has a resistance of 0.5 ohm or less and an inorganic coating layer formed on at least one surface of the porous substrate (TABLE 1, [0158]), wherein the inorganic coating layer comprises inorganic particles and a binder resin (TABLE 1, [0158]), and the inorganic particles and the binder resin are present in the inorganic coating layer at a weight ratio of 99.9:0.1 to 90:10 (TABLE 1, [0158]); wherein the separator having an inorganic layer coated on the surface has a resistance of 0.55 ohm or less (TABLE 3, [0204]); and wherein the inorganic coating layer has a thickness of 2.5 μm or less (TABLE 3, [0204]) to improve cycling characteristics safety at a high temperature (see separator, [0030]). Hasegawa and Honda are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Hasegawa with the inorganic coating layer of Honda in order to improve cycling characteristics safety at a high temperature.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2004/024809 A1) as applied to claim(s) 1 above, and further in view of Masuda et al. (US 2009/0219672 A1, hereinafter Masuda).
Regarding claims 6 and 7, Hasegawa discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein the porous substrate has an A value of 50% or more as calculated by the following Formula 4 in a differential scanning calorimetry curve,
wherein ΔH1 represents heat flow upon an initial scanning and ΔH2 represents heat flow upon a second or later scanning: A (%) = (ΔH1-ΔH2)/ΔH2 [Formula 4]; and
wherein the porous substrate has a pore diameter of 10 nm to 70 nm.
Masuda discloses a porous substrate having an A value of 50% or more as calculated by the following Formula 4 in a differential scanning calorimetry curve (FIG. 1, [0091]), wherein ΔH1 represents heat flow upon an initial scanning and ΔH2 represents heat flow upon a second or later scanning: A (%) = (ΔH1-ΔH2)/ΔH2 [Formula 4] (FIG. 1, [0089]); and wherein the porous substrate has a pore diameter of 10 nm to 70 nm (see average pore size, [0049]) to improve the energy density and the power density of an electric storage device in which the film is used as a separator (see separator, [0147]). Hasegawa and Masuda are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous substrate of Hasegawa with the A value and pore diameter of Masuda in order to improve the energy density and the power density of an electric storage device in which the film is used as a separator.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2004/024809 A1) in view of Honda (US 2015/0372277 A1).
Regarding claims 14 and 15, Hasegawa discloses method for manufacturing a separator wherein the separator comprises a porous substrate, wherein the porous substrate has a porous substrate (TABLE 1–3, P123/L4–P127/L1), wherein the porous substrate has a porosity of 40% to 70% (TABLE 1–3, P123/L4–P127/L1), wherein the porous substrate comprises polyethylene (TABLE 1–3, P123/L4–P127/L1), and wherein the polyethylene has an entangle molecular weight of 2,500 g/mol or less (TABLE 1–3, P123/L4–P127/L1), the method comprising the step of:
preparing the porous substrate by carrying out thermal fixing at a temperature of 130° C. or higher (TABLE 1–3, P123/L4–P127/L1).
Hasegawa does not explicitly disclose:
preparing a slurry for an inorganic coating layer,
wherein the slurry for the inorganic coating layer comprises a binder resin, a dispersion medium and inorganic particles;
applying the slurry to at least one surface of the porous substrate;
drying the porous substrate having the slurry on at least one surface,
an inorganic coating layer formed on at least one surface of the porous substrate,
wherein the inorganic coating layer comprises inorganic particles and a binder resin, and the inorganic particles and the binder resin are present in the inorganic coating layer at a weight ratio of 99.9:0.1 to 90:10;
wherein the slurry is an aqueous slurry comprising a polymer resin; and inorganic particles,
wherein the inorganic particles are dispersed in a dispersion medium comprising water and/or ethanol.
Honda discloses a separator for an electrochemical device comprising a porous substrate and an inorganic coating layer formed on at least one surface of the porous substrate (TABLE 1, [0158]) formed by preparing a slurry for an inorganic coating layer (TABLE 1, [0156]), wherein the slurry for the inorganic coating layer comprises a binder resin, a dispersion medium and inorganic particles (TABLE 1, [0156]); applying the slurry to at least one surface of the porous substrate (TABLE 1, [0157]); drying the porous substrate having the slurry on at least one surface (TABLE 1, [0157]), wherein the inorganic coating layer comprises inorganic particles and a binder resin, and the inorganic particles and the binder resin are present in the inorganic coating layer at a weight ratio of 99.9:0.1 to 90:10 (TABLE 1, [0158]); wherein the slurry is an aqueous slurry comprising a polymer resin; and inorganic particles (TABLE 1, [0156]), wherein the inorganic particles are dispersed in a dispersion medium comprising water and/or ethanol (TABLE 1, [0156]) to improve cycling characteristics safety at a high temperature (see separator, [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Hasegawa with the inorganic coating layer of Honda in order to improve cycling characteristics safety at a high temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725